Exhibit 10.1
AMENDED AND RESTATED
THREE-PARTY TRANSMISSION AGREEMENT
 
AGREEMENT dated as of June 30, 2006; among Vermont Electric Power Company, Inc.,
a Vermont corporation (“Velco”), Central Vermont Public Service Corporation, a
Vermont corporation, (“CVP”), Green Mountain Power Corporation, a Vermont
corporation (“GMP”),and Vermont Transco LLC, a limited liability company duly
organized under the laws of the State of Vermont (“VTransco”). CVP and GMP are
sometimes collectively referred to as the “Companies” or either of them as the
“Company.”
 
WHEREAS, Vermont Yankee Nuclear Power Corporation, a Vermont corporation
(“Vermont, Yankee”), constructed a nuclear electric generation unit at a site
adjacent to the Connecticut River at Vernon, Vermont, which unit was designed to
have a maximum net capability of approximately 540 megawatts electric (said
unit, being herein referred to as the “Vermont Yankee Unit”) of which CVP and
GMP agreed to purchase an aggregate of 55% of the capacity and net electrical
output of the Vermont Yankee Unit; and


WHEREAS, CVP, and GMP proposed; that such power as they acquire from Vermont
Yankee (the “Vermont Yankee power”) would be offered to all of the electric
distribution companies including the Companies in the State of Vermont whether
cooperatively, municipally or investor owned (“Distributees”) without preference
or discrimination and to that end proposed to sell such power at its cost to the
Companies to Velco for resale to such companies, and


WHEREAS, Velco has acquired from time to time, and may from time to time in the
future acquire, bulk power from other sources for resale to Distributees; and


WHEREAS, the transmission of the Vermont Yankee power and of other bulk power
throughout Vermont required construction and operation of- a high voltage
electric transmission system, including transmission lines, transformer
substations and switching stations, together with various auxiliary protection,
control and metering facilities, all in addition to the transmission system then
owned and operated by Velco; and
 
WHEREAS, Velco has agreed to contribute to VTransco substantially all of its
electricity transmission system, subject to liabilities; and
 
WHEREAS, substantial economies has been achieved by combining facilities for the
transmission of the Vermont Yankee power and of other power into an integrated
electric transmission system including the system presently owned and operated
by Velco and to be owned and operated by VTransco, and the economic welfare of
the people of Vermont and the interests of users of electric power in Vermont
can best be served by realizing such economies in cost of electric power; and,


WHEREAS, VTransco proposes to construct such additional transmission facilities
and to provide transmission service in Vermont adequate for transmission of the
Vermont Yankee power and other power to Distributees, and further proposes that
its charges for transmission of such power will be without profit and will
consist of compensation for costs incurred, including cost of money invested in
connection with such transmission; and


WHEREAS, VTransco proposes to finance, in part, construction of .any additional
facilities by the issuance from time to time of bonds under its Indenture of
Mortgage dated as of September 1, 1957 (the “Indenture”) and the inducements to
purchasers in agreeing to purchase bonds will include the agreements of the
Companies contained in this Agreement;


NOW, THEREFORE, in consideration of the premises and of the mutual benefits from
the covenants hereinafter set forth, it is agreed:


ARTICLE I. Facilities to be provided.


1.1 Nature of Transmission System. VTransco during the term of this Agreement
will provide an electric transmission system and associated facilities adequate
to receive Vermont Yankee power and other power at the points of delivery
thereof and to deliver such power (after allowance for transmission losses)
either directly or through the facilities of others to Distributees at such
delivery voltages and at such delivery points as may be hereafter specified.
Said electric transmission system and accompanying facilities, including any
additions or extensions which subsequently may be made as herein provided, shall
be designed and constructed in accordance with standards of modern practice.


1.2 Initial Construction. The principal initial additions to the system
presently operated by Velco consisted of the following:


(a) A 115 KV transmission line and related facilities from Middlebury to Rutland
that was to be completed by December 1969;


(b) A 230 KV transmission line and related facilities from Barre to the
Comerford Plant of New England Power Company that was to be completed by July
1970;


(c) A 345 KV transmission line and related facilities from the Vermont Yankee
Unit at Vernon to the existing Rutland-Ascutney line near Ludlow that was to be
completed in time to receive the Vermont Yankee power at the point of purchase
on April 1, 1971 or on such later date as such power becomes available.


Velco agreed to use its best efforts to provide for the construction and
installation of the aforesaid facilities in accordance with the foregoing time
schedule.


1.3 Subsequent Facilities.  Facilities to be provided by VTransco hereunder in
addition to those described in Section 1.2 shall be subject to approval by CVP
and GMP.


ARTICLE II.  Services to be provided.


2.1 Transmission.  VTransco will transmit power, including Vermont Yankee power,
less losses incurred in transmission calculated as set forth below, for the
account of each Company, at any time that capacity is available for such purpose
in the transmission facilities of VTransco. VTransco will undertake to make such
capacity available at any time when doing so will not interfere with the primary
obligation to deliver capacity or energy for the Sate of Vermont (the “State”)
pursuant to the obligations under the Power Transmission Contract with the State
dated June 13, 1957, as it may be amended from time to time (the “Power
Transmission Contract”).


2.2 Calculation of Losses.  Losses of power transmitted shall be determined in
accordance with sound engineering methods and such losses shall include a
proportionate amount of all allowances for losses on the systems of others
pursuant to arrangements by VTransco for their use in the delivery of such
power.


ARTICLE III. Payments.


3.1 During transmission by VTransco for the State. So long as VTransco is
transmitting capacity or energy for the State under the Power Transmission
Contract, VTransco will charge to each Company, and each Company will pay to
VTransco, each calendar month during the term of this Agreement as compensation
for the use of VTransco’s facilities and for the services performed by VTransco
hereunder, a monthly transmission capacity charge, for each kilowatt of capacity
then being purchased by such Company by VTransco , determined by the following
formula:


A =  __BC__ + FO
TP+SP   TP


Where:


A = Monthly charge per kilowatt,


BC = That portion of the monthly base charge payable by the State to VTransco
pursuant to the provision of Article IV of the Power Transmission Contract
applicable to the use of “the transmission facilities of VTransco” as
hereinafter defined, after deductions pursuant to clause (m) of paragraph 4.3 of
said Article IV other than for income received for transmission of power
included in TP,


TP = Total of all kilowatts of power then being transmitted by VTransco for the
electric distribution utilities in the Sate of Vermont other than power included
in SP,




SP = Total of all kilowatts of power which VTransco is required to transmit for
the State of Vermont pursuant to the Power Transmission Contract,


FO = All amounts payable during such month by VTransco for the use of facilities
of others, if any, in the transmission of power included in TP from the points
at which the power enters the facilities of he Company or an assignee of the
Company.


except that the portion of this transmission capacity charge determined by the
first fraction of the above formula shall be omitted for such kilowatts of power
as are transmitted for such Company under the terms of the Agreement re charges
for Transmission of Firm Power dated June 19, 1961, as amended, to the extent
that such kilowatts are not added to such Company’s Accredited Capacity in
Schedule A of that Agreement and do not thereby reduce the Capacity Deficiency
of such Company under that Agreement.


For the purposes of this Section 3.1, the phrase “transmission facilities of
VTransco” shall mean the physical facilities owned and operated by VTransco
(with he exception of the submarine cable and transmission lines, and associated
facilities, from the New York-Vermont State boundary to the VTransco substation
at Essex, Vermont, for those kilowatts included in TP not requiring these
transmission facilities), plus the facilities of others employed by VTransco
under contracts, leases, agreements or arrangements with the owners and
operators thereof.


The portion of VTransco’s costs applicable to the submarine cable and
transmission lines, and associated facilities, from the New York-Vermont state
boundary to the VTransco substation at Essex, Vermont, for the purposes of
calculating the amount to be excluded from item “BC” in the formula included in
this Section 3.1, shall be determined by deducting from the amount of monthly
base charge otherwise payable under the provisions of Article IV of the Power
Transmission Contract, an amount obtained by multiplying by a fraction
consisting of a numerator composed of the original cost (which at November 30,
1967 amounted to $1,095,440) of the said submarine cable, transmission line and
associated facilities, and a denominator equal to the total original cost (which
at November 30, 1967 amounted to $11,175,965) of all of VTransco’s plant
facilities, the total of the items included in that base charge and contained in
subparagraphs (a), (b), (c), (g), (h), (j) and (k) of paragraph 4.3 of Article
IV of the Power Transmission Contract.


3.2 When no power is being transmitted by VTransco for the State.


(a) When no capacity or energy is being transmitted by VTransco for the State
under the Power Transmission Contract, the aggregate amount for any period to be
charged by VTransco to the Companies and paid by the Companies to VTransco, as
compensation for the use of VTransco’s facilities and for the services performed
by VTransco hereunder, shall be equal to VTransco’s Net Costs for such period,
as hereinafter defined. CVP and GMP each severally agree to pay, as provided in
paragraph (d) of this Section, its share of such net costs determined in
accordance with paragraph (c) of this Section.


(b) For the purposes of this Section 3.2, the following definitions shall apply:


“Net Costs” for any period shall mean the excess of (x) the Total Costs for such
period over (y) the sum of all amounts received by VTransco during such period
from all sources other than from companies under this Agreement, including
revenues from the sale of power or from the transmission thereof.


“Total Costs” for any period shall mean the sums of the following for such
period:


(1) All operating expenses, including the cost of purchased power but exclusive
of charges for depreciation of properties paid for by application of the
proceeds of securities which by their terms require their amortization, plus


(2) All fixed charges, including interest and amortization of debt discount and
expense and premium on debt, plus


(3) Regular amortization of principal of securities required by their terms;
provided, however, there shall not be included, in the even of the acceleration
of the maturity of any indebtedness by declaration or otherwise, any amount
applicable to the principal of any indebtedness in addition to the regular
amortization requirements, plus


(4) An amount equal to all taxes including taxes on or measured by income, plus


(5) An amount for such period which, after provision shall have been made for
all of the other costs including all taxes on or measured by income shall equal
on an annual basis, 6% of the par value of Velco’s outstanding Class A Common
Stock plus 8% of the par value of Velco’s outstanding Class B Common Stock, all
as shown by Velco’s books as of the beginning of such period.


(c) The portion to be paid by each of the Companies of the Net Costs for any
period shall be that percentage of such Net Costs computed by dividing (i) the
total kilowatts which such Company has for such period agreed to have VTransco
transmit by (ii) the aggregate kilowatts which both Companies have for such
period agreed to have VTransco transmit. The obligation of each of the Companies
to make payments required by this Section 3 shall be several and not joint or
joint and several and shall be limited to payment of its portion as set forth in
this Section 3.


(d) VTransco will bill each Company as soon as practicable after the end of each
month for all amounts payable by each Company for the particular month. Such
bills shall be due and payable when rendered, shall include such detail as a
Company may reasonable request, and may be rendered on an estimated basis
subject to corrective adjustments after rendition. Upon request by a Company,
VTransco shall provide estimates of such corrective adjustments.


Any amount due and remaining unpaid ten days following the date of issuance of
bills shall bear interest at an annual rate, compounded monthly, equivalent to
one hundred twenty percent (120%) of the current prime rate then in effect at
the First National Bank of Boston, from the due date to the date payment is
received by VTransco.


ARTICLE IV  General Provisions.


4.1 Regulatory Authorizations. The performance of the obligations of each of the
companies hereunder shall be subject to all regulatory authorizations necessary
to permit it to perform all the obligations to be performed by it hereunder; and
each of Companies covenants agrees to use its best efforts to secure and
maintain such regulatory authorizations. The performance of the obligations of
VTransco hereunder shall be subject to all regulatory authorizations necessary
to permit VT to perform all the obligations to be performed by VTransco
hereunder; and VTransco covenants and agrees to use its best efforts to secure
and maintain such regulatory authorizations.


4.2 Other Transmission for the State. In the event that the State during the
term of this contract shall acquire other power of transmission within the State
from sources outside the State, other than St. Lawrence and Niagara Project
power, and contracts or arrangements are made for the transmission of such power
pursuant to the provisions of paragraph 2.2 of the Power Transmission Contract,
then such adjustments to Section 3.1 of this contract as the circumstances may
require shall be made by agreement of the parties with the approval of the
Vermont Public Service Board.


4.3 Assignment. This contract shall be binding upon and shall inure to the
benefit of the parties hereto and their corporate successors and assigns, but
neither party hereto shall voluntarily assign or transfer its rights hereunder
except as security for indebtedness to the assignor or except in accordance with
prior written consent of the other party.


4.4 Uncontrollable Forces. VTransco shall not be held responsible or liable for
any loss or damage to the Companies on account of delay in completion of
facilities or nondelivery of energy hereunder at any time caused by
uncontrollable forces; provided, however, that delay or nondelivery on account
of any such uncontrollable forces shall not relieve the Companies from their
obligation to pay VTransco any amounts payable pursuant to the provisions of
Article III hereof. The term “uncontrollable forces” shall for purposes hereof
mean any cause beyond the control of the party affected, including, but no
limited to, failure of facilities, flood, earthquake, storm, lightning, fire,
hurricane, war, riot, civil disturbance, labor stoppage, sabotage, and restraint
by court or public authority, which by exercise of due foresight such party
could not reasonably have been expected to avoid.


ARTICLE V.  Term.


This contract shall become effective upon a date allowed by the Federal Energy
Regulatory Commission and any other appropriate regulatory body having
jurisdiction, and shall continue in effect until the Indenture shall have been
satisfied and discharged and thereafter until terminated by written notice from
any party hereto to the other parties at least six months prior to the
termination date specified in such notice.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this contract to be executed
on their behalf by their duly authorized representatives, all as of the day and
the year fist herein written.





 
 
VERMONT ELECTRIC POWER COMPANY, INC.
 
By:
 
/s/Thomas N. Wies
 
Name:
 
Thomas N. Wies
 
Title:
 
Vice President





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this contract to be executed
on their behalf by their duly authorized representatives, all as of the day and
the year fist herein written.







 
 
CENTRAL VERMONT PUBLIC SERVICE CORPORATION
 
By:
 
/s/William J. Deehan
 
Name:
 
William J. Deehan
 
Title:
 
Vice President, Power Planning and Regulatory Affairs





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this contract to be executed
on their behalf by their duly authorized representatives, all as of the day and
the year fist herein written.





 
 
GREEN MOUNTAIN POWER CORPORATION
 
By:
 
/s/Donald J. Rendall, Jr.
 
Name:
 
Donald J. Rendall, Jr.
 
Title:
 
Vice President and General Counsel





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this contract to be executed
on their behalf by their duly authorized representatives, all as of the day and
the year fist herein written.







 
 
VERMONT TRANSCO LLC
 
By:
 
/s/John J. Donleavy
 
Name:
 
John J. Donleavy
 
Title:
 
President & CEO of VELCO,
The Manager of Vermont Transco LLC


